By Judge John J. McGrath, Jr.
I have reviewed the pleadings and my notes of the evidence introduced at the trial. After due consideration of these facts and argument presented by both counsel, it is the Court’s determination in this matter that the verdict of $30,000.00 is so excessive as to shock the conscience and is contrary to the evidence, and therefore, it must be set aside.
The Court’s review of the evidence indicates that the only damages that arguably were proven by the plaintiff in this matter was the cost of the car of $2,500.00, the $2,000.00 deposit they paid to Mr. Goding, and the $1,567.50 that they had spent upon spare parts for the Mustang at the request and direction of Mr. Goding. Although it may be stretching a point somewhat, it is conceivable that the jury could have concluded that the breach of contract resulted in a total loss of all of the above sums of money which had been expended by the plaintiff. However, there is absolutely no evidence of the monetary value of any other item or items of damages that may have been suffered by the plaintiffs in this action.
Therefore, the Court is of the view that the $30,000.00 verdict in favor of plaintiffs is so excessive as to shock the conscience of this Court, and it creates a strong implication that the jury misconceived or misunderstood the facts or the law and that the verdict was not the product of a fair and impartial < decision-making process by the jury. Therefore, the Court puts the plaintiffs *31to their election to have said verdict set aside and a new trial on all issues to be had or to abate the amount thereof to $6,067.50.
The plaintiffs are therefore put to their election of whether to accept the remitted judgment of $6,067.50. The plaintiffs are required to inform the Court in writing within ten days of this letter whether they elect to have a new trial or accept the remitted judgment (although preserving their rights of appeal under § 8.01-383.1) in lieu of the amount of the verdict.